Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-18-00647-CV

                        In the Interest of J.D.H. and D.M.D.C., Children

                  From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017PA01776
                          Honorable Richard Garcia, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the trial court’s termination order is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED February 6, 2019.


                                                 _____________________________
                                                 Irene Rios, Justice